  Case 1:20-cr-00390-ENV Document 3 Filed 07/14/20 Page 1 of 1 PageID #: 19




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------X
                                                    TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                    ORDER
       - against -
                                                     20-M--526 5/0
JAVIER AGUILAR,

                     Defendant.


--------------------------X

              Upon consideration of the motion filed by Assistant United States

Attorney Mark E. Bini, for an Order to unseal the complaint and arrest warrant for the

limited purposes of providing the complaint to the defendant and defense counsel in the

Southern District of Texas and the Eastern District of New York,


               IT IS ORDERED that the complaint and arrest warrant be unsealed for the

limited purposes of providing the complaint to the defendant and his counsel. The

complaint, arrest warrant and the case will otherwise remain under seal.


Dated: Brooklyn, New York
       -XO\, 2020

                                                                     Digitally signed by James
                                            James Orenstein Orenstein
                                                            Date: 2020.07.14 17:05:52 -04'00'

                                           HONORABLE JAMES ORENSTEIN
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
